
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(b)

FOURTH AMENDMENT TO FIVE-YEAR CREDIT AGREEMENT


        Fourth Amendment dated as of March 9, 2004 (the "Fourth Amendment") to
the Five-Year Credit Agreement dated as of March 1, 2001 (as amended to the date
hereof, the "Credit Agreement") among Tenet Healthcare Corporation (the
"Borrower"), the Lenders and Agents party thereto, and JPMorgan Chase Bank, N.A.
(as successor to Morgan Guaranty Trust Company of New York), as Administrative
Agent.

RECITALS

        WHEREAS, the parties hereto desire to amend the Credit Agreement as
provided herein;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

AGREEMENT

        1.    Defined Terms; References.    Unless otherwise specifically
defined herein, each term used herein that is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement. Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Credit Agreement shall, after this Fourth Amendment becomes
effective, refer to the Credit Agreement as amended hereby.

        2.    Amendment of Section 1.01.    (a) The definitions of "Consolidated
EBITDA" and "Financing Documents" in Section 1.01 of the Credit Agreement are
hereby amended and restated to read in their entirety as follows:

        "Consolidated EBITDA" means, for any period of four consecutive Fiscal
Quarters, the sum of (i) operating income plus (ii) to the extent deducted in
determining such operating income, the sum of (x) depreciation and amortization
and (y) impairment and other unusual charges (except, for any such period, to
the extent that the aggregate amount of such charges that do not constitute
Non-Cash Charges reported by the Borrower for all fiscal periods commenced after
November 30, 2000 exceeds three percent (3.0%) of the Borrower's consolidated
total assets at the end of such four-quarter period), in each case for the
Borrower and its Subsidiaries on a consolidated basis and determined (A) on a
Pro Forma Basis and (B) in a manner consistent with the determination of the
amount of any thereof reported in the consolidated statement of income for the
Fiscal Year ended May 31, 2000 included in the Borrower's annual report to
shareholders for such Fiscal Year, plus (iii) without duplication of any amounts
described in clause (ii)(y), to the extent deducted in determining such
operating income, charges in connection with the discontinuation of operations
with respect to any business conducted at a leased hospital facility or a
hospital facility designated for closure, plus (iv) without duplication of any
amounts described in clause (ii)(y) or (iii), to the extent deducted in
determining such operating income, (A) charges in an aggregate amount not in
excess of $225,000,000 recorded in the Fiscal Quarter ended September 30, 2003,
and (B) charges in excess of 10.0% of net operating revenue in the Fiscal
Quarter in which any such charges are recorded and in an aggregate amount not in
excess of $250,000,000 recorded after the Fiscal Quarter ended September 30,
2003, in each case in conjunction with the Borrower's analysis of its accounts
receivable, including changes in the Borrower's accounting policy for provision
for doubtful collection of accounts.

        "Financing Documents" means this Agreement (including the Schedules and
Exhibits hereto), the Notes, the Swingline Note, the Security Documents and the
Guarantee Agreement, and "Financing Document" means any one of them.

--------------------------------------------------------------------------------




        (b)   Section 1.01 of the Credit Agreement is hereby amended by
inserting the following definitions therein in correct alphabetical order:

        "Collateral" means any and all "Collateral", as defined in any Security
Document.

        "Collateral and Guarantee Requirement" means the requirement that:

        (a)   the Administrative Agent shall have received (i) from each Pledgor
a counterpart of the Pledge Agreement duly executed and delivered on behalf of
such Pledgor and (ii) from each Subsidiary Guarantor a counterpart of the
Guarantee Agreement duly executed and delivered on behalf of such Subsidiary
Guarantor;

        (b)   all outstanding Investments in any Subsidiary Guarantor owned by
any Credit Party shall have been pledged pursuant to the Pledge Agreement and
the Administrative Agent shall have received all certificates or other
instruments representing such Investments, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

        (c)   all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect or record such
Liens to the extent, and with the priority, required by the Pledge Agreement,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

        (d)   each Credit Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder;

        (e)   each Credit Party shall have taken all other action required under
the Security Documents to perfect, register and/or record the Liens granted by
it thereunder; and

        (f)    the Administrative Agent shall have received from each Pledgor
and each Subsidiary Guarantor customary certificates, opinions of counsel and
other evidence satisfactory to the Administrative Agent as to such matters
relating to such Pledgor or Subsidiary Guarantor, the Guarantee Agreement, the
Security Documents, and the transactions contemplated by the Guarantee Agreement
and the Security Documents as the Administrative Agent may reasonably request.

        "Credit Parties" means the Borrower and the Subsidiary Guarantors, and
"Credit Party" means any one of them.

        "Domestic Subsidiary" means each Subsidiary which is not a "controlled
foreign corporation" within the meaning of the Internal Revenue Code.

        "Guarantee Agreement" means an agreement in form acceptable to the
Administrative Agent pursuant to which the Subsidiary Guarantors guarantee the
obligations of the Borrower under the Financing Documents.

        "Mandatory Prepayment Amount" has the meaning specified in
Section 2.07(b).

        "Domestic Hospital Subsidiary" means each Domestic Subsidiary that
(i) owns or operates a hospital facility (other than any such facility with
respect to which the Borrower publicly announced on or before January 28, 2004
the discontinuation of operations) or (ii) owns an Investment in a Domestic
Hospital Subsidiary.

2

--------------------------------------------------------------------------------




        "Pledge Agreement" means an agreement in form acceptable to the
Administrative Agent pursuant to which the Pledgors pledge to the Administrative
Agent their Investments in Subsidiary Guarantors.

        "Pledgors" means the Borrower and each Subsidiary Guarantor holding any
Investment in any other Subsidiary Guarantor.

        "Secured Obligations" has the meaning specified in the Pledge Agreement.

        "Security Documents" means the Pledge Agreement and each other security
agreement, instrument or document executed and delivered pursuant thereto to
secure any of the Secured Obligations.

        "Subsidiary Guarantors" means each Domestic Hospital Subsidiary of the
Borrower now existing or hereafter organized or acquired.

        3.    Amendment of Section 2.07.    Section 2.07 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

        Section 2.07.    Prepayments of Syndicated Loans.    (a) Optional
Prepayment of Syndicated Loans. The Borrower may at its option, by Notice of
Syndicated Prepayment given in accordance with Section 2.08, prepay any Group of
Loans (subject, in the case of a Group of Euro-Dollar Loans, to Section 2.14),
in each case in whole at any time, or from time to time in part in amounts
aggregating at least $10,000,000, by paying the principal amount to be prepaid
together with interest accrued thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Group of Loans.

        (b)    Mandatory Prepayments of Syndicated Loans.    If, at any time,
the cash and cash equivalents held by the Borrower and its Subsidiaries is
greater than $100,000,000 plus the amount, if any, by which their anticipated
uses of cash during the next 30 days exceed their anticipated receipts of cash
during such period (such excess being the "Mandatory Prepayment Amount"), the
Borrower shall prepay a principal amount of Syndicated Loans equal to the
Mandatory Prepayment Amount together with interest accrued on such principal
amount to the date of prepayment and subject, in the case of Euro-Dollar Loans,
to Section 2.14. Each such mandatory prepayment shall be applied to prepay
ratably the Syndicated Loans of the several Lenders.

        4.    Amendment of Section 3.03.    Section 3.03 of the Credit Agreement
is hereby amended by (i) deleting the words "this Agreement" in clause (e) and
inserting the words "the Financing Documents" in place thereof, (ii) deleting
the date "November 30, 2000" in clause (f) and inserting the date "September 30,
2003" in place thereof, and (iii) deleting the amount "$1,000,000,000" in
clause (g) and inserting the amount "$500,000,000" in place thereof.

        5.    Amendment of Section 5.01.    Section 5.01 of the Credit Agreement
is hereby amended by adding the following provisions to clause (c) thereof:

as well as a condensed consolidated balance sheet of each Subsidiary Guarantor
as at the end of, and a condensed consolidated statement of operations of each
Subsidiary Guarantor for, the fiscal period covered by such consolidated
financial statements, certified by a Senior Officer as having been prepared by
the Borrower in accordance with its customary practices and utilized in the
preparation of the consolidated financial statements delivered concurrently
therewith;

        6.    Amendment of Section 5.07.    Section 5.07 of the Credit Agreement
is hereby amended by (i) deleting the word "and" at the end of clause (n),
(ii) re-lettering existing clause (o) as clause (p), and (iii) adding a new
clause (o), as follows:

        (o)   Liens on Collateral granted by the Credit Parties under the
Security Documents; and

3

--------------------------------------------------------------------------------

        7.    Amendment of Section 5.08.    Section 5.08 of the Credit Agreement
is hereby amended by (i) deleting the word "and" at the end of clause (f),
(ii) re-lettering existing clause (g) as clause (h), and (iii) adding a new
clause (g) as follows:

        (g)   Guarantees by any Subsidiary Guarantor under the Guarantee
Agreement;

        8.    Amendment of Section 5.09.    Section 5.09 of the Credit Agreement
is hereby amended (i) by deleting the number "3.50" and inserting in place
thereof:

         (x)  prior to June 30, 2005, 5.50 and (y) on or after June 30, 2005,
5.00.

        9.    Amendment of Section 5.11.    Section 5.11 of the Credit Agreement
is hereby amended by deleting the number "2.0" and inserting the number "1.5" in
place thereof.

        10.    Amendment of Section 6.01.    Section 6.01 of the Credit
Agreement is hereby amended by (i) deleting the words "this Agreement" in
clauses (d) and (e) and inserting the words "the Financing Documents" in place
thereof, (ii) deleting the word "hereto" in clause (e) and inserting the word
"thereto" in place thereof, (iii) adding the parenthetical phrase "(other than
Redding Medical Center, Inc.)" after each occurrence of the term "Material
Subsidiary" in clauses (h) and (i), (iv) deleting the word "or" at the end of
clause (k), and (v) adding new clauses (m) and (n) as follows:

        (m)  any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of a sale or other disposition of the
applicable Collateral in a transaction permitted under the Financing Documents
or (ii) as a result of the Administrative Agent's failure to maintain possession
of any stock certificates or other documents delivered to it under the Pledge
Agreement; or

        (n)   any Subsidiary Guarantor's Guarantee under the Guarantee Agreement
shall at any time fail to constitute a valid and binding agreement of such
Subsidiary Guarantor or any party shall so assert in writing;

        11.    Amendment of Section 7.01.    Section 7.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

        Section 7.01.    Appointment and Authorization.    Each Lender
irrevocably appoints and authorizes the Administrative Agent (i) to sign and
deliver the Guarantee Agreement and the Security Documents and (ii) to take such
action as agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to it by the terms thereof, together with all such
powers as are reasonably incidental thereto.

        12.    Reduction of Commitments.    Upon the date of satisfaction of the
conditions to effectiveness hereof in accordance with Section 15 below, the
Commitments shall be automatically and ratably reduced to the aggregate amount
of $800,000,000, all without further action by any party to the Credit
Agreement.

        13.    Amendment Fee.    The Borrower agrees to pay to each Lender that
executes this Fourth Amendment no later than March 8, 2004, upon execution
hereof by Required Lenders, on or before March 8, 2004, an amendment fee equal
to 0.125% of such Lender's Commitment (after giving effect to reduction thereof
pursuant hereto).

        14.    Representations and Warranties.    The Borrower represents and
warrants that (a) on the date of this Fourth Amendment no Default or Event of
Default has occurred and is continuing after giving effect hereto, and (b) the
representations and warranties of the Borrower contained in Article 4 of the
Credit Agreement are true and correct in all material respects on and as of the
date of this Fourth Amendment, except to the extent that any such representation
or warranty relates to a specific prior

4

--------------------------------------------------------------------------------


date, in which case such representation or warranty was true and correct in all
material respects on and as of such prior date.

        15.    Effectiveness.    This Fourth Amendment shall become effective as
of the date hereof when the following conditions are met (the "Fourth Amendment
Effective Date"):

        (a)   The Administrative Agent shall have received from each of the
Borrower and Lenders comprising the Required Lenders a counterpart hereof signed
by such party or facsimile or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and

        (b)   The Collateral and Guarantee Requirement shall have been
satisfied.

        Notwithstanding the foregoing, the amendment to the definition of
"Consolidated EBITDA" contained in Section 2 hereof shall not be effective for
the purpose of determining the Facility Fee Rate or Euro Dollar Margin pursuant
to the Pricing Schedule, unless the Administrative Agent shall have received
from each Lender a counterpart hereof signed by such Lender or facsimile or
other written confirmation (in form satisfactory to the Administrative Agent)
that such Lender has signed a counterpart hereof.

        Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect.

        16.    Governing Law.    This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

        17.    Counterparts.    This Fourth Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment
to be duly executed by their respective authorized officers as of the day and
year first above written.

[Signature pages omitted.]

6

--------------------------------------------------------------------------------



QuickLinks


FOURTH AMENDMENT TO FIVE-YEAR CREDIT AGREEMENT
